Citation Nr: 1744678	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-56 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence (NME) has been submitted to reopen the claim of entitlement to service connection for a seizure disorder, to include as due to dental treatments (use of lead) and service-connected migraine headaches, and, if so, whether service connection is warranted. 

2.  Whether NME has been submitted to reopen the claim of entitlement to service connection for a heart disorder, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1966.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran and his spouse testified at a June 2017 videoconference hearing before the undersigned Veterans Law Judge.

These appeals have been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a seizure disorder and entitlement to service connection for a heart disorder were denied in an April 2012 rating decision and continued in a February 2013 rating decision; the February 2013 rating decision became final.

2.  Seizure disorder evidence received since the February 2013 rating decision is new and material; however, heart disorder evidence received since the February 2013 rating decision is new, but is not material.
CONCLUSIONS OF LAW

1.  NME regarding the seizure disorder has been received since the final February 2013 decision.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  NME regarding the heart disorder has not been received since the final February 2013 decision.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to service connection for a seizure disorder and entitlement to service connection for a heart disorder were denied in an April 2012 rating decision and continued in a February 2013 rating decision; the February 2013 rating decision became final because it was not appealed within a year of the notice of the decision.  Although the AOJ reopened the seizure disorder claim in the October 2016 Statement of the Case, the Board is not bound by the AOJ's decision and is required to independently evaluate whether NME has been submitted.  Since the February 2013 rating decision, the claims file has been supplemented with: (1) treatment records from Denver VAMC, San Francisco VAMC, and Mile-Hi Neurology Services P.C.; (2) medical records provided by the Social Security Administration; (3) VA examination reports and opinions pertaining to non-cardiac disabilities; and (4) lay testimony during the June 2017 Board hearing.  

The Veteran's seizure disorder claim was previously denied because the probative evidence failed to show that the disorder was at least as likely as not (50 percent probability or greater) caused or aggravated by service (nexus).  See April 2012 Rating Decision; February 2013 Rating Decision.  The aforementioned evidence is new, in that it is not cumulative or redundant of that previously of record, and is material, in that it is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for a seizure disorder.  See October 2016 treatment note from Denver VAMC (documenting reports that the Veteran's private epileptologist [Dr. Pham] "thinks his headaches are actually seizures").  As such, the supplemental evidence is new and material and reopening of the claim of entitlement to service connection for a seizure disorder is warranted.     

The Veteran's heart disorder claim was previously denied because the probative evidence failed to show that the disorder was at least as likely as not (50 percent probability or greater) caused or aggravated by service (nexus).  See April 2012 Rating Decision; February 2013 Rating Decision.  The aforementioned evidence is new, in that it is not cumulative or redundant of that previously of record, but is not material, as it is insufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.  Other than the lay testimony reiterating the Veteran and his spouse's belief that a nexus exists, the supplemental records are silent regarding nexus.  See June 2017 Hearing Transcript.  Further, neither the Veteran nor his spouse is competent to opine regarding etiology, as this information is not lay-observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the supplemental evidence is not material and reopening of the claim for entitlement to service connection for a heart disorder is not warranted.


ORDER

Reopening of the claim for entitlement to service connection for a seizure disorder is granted.

Reopening of the claim for entitlement to service connection for a heart disorder is denied.

REMAND

While additional delay is regrettable, remand is required to fairly decide the Veteran's claim of entitlement to service connection for a seizure disorder.  Specifically, the Board requires clarification as to whether the Veteran's reported "seizures" are actually epileptiform events or attributable to another diagnosis.  

The Board acknowledges that the Veteran and his spouse believe his episodes to be seizures; however, the Board reiterates that they are not competent to self-diagnose these episodes as seizures because attributing manifestations to diagnoses requires medical expertise and is not a lay-observable determination.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  As such, the Board turned to the competent medical evidence of record, which seems to shift its interpretation of the Veteran's manifestations over time and through further testing.  

Several providers initially diagnosed the Veteran with a seizure disorder.  See December 2005 treatment note from Denver VAMC (diagnosis of seizure disorder with prior closed head injury in 1995 motor vehicle accident); March 2012 VA examination report and opinion (partial complex seizure disorder more likely than not idiopathic in nature); March 2012 treatment note from Denver VAMC (noting how a February 1999 EEG showed evidence of right anterior temporal spikes); October 2012 Headaches Disability Benefits Questionnaire (DBQ) (diagnosis of partial seizures in November 1998 pertains to headaches condition); December 2013 Seizure Disorder DBQ (indicated that the Veteran was diagnosed with psychomotor epilepsy in 1970, that this diagnosis had been confirmed by an epileptologist, and that the episodes were witnessed by the Veteran's spouse); December 2013 Headaches DBQ ("concurrent refractory epilepsy"); June 2014 VA examination report and opinion (notes a seizure disorder diagnosis in 1995); June 2014 treatment note from Denver VAMC (migralepsy suspected, pending EEG).  

However, since around July 2014, several providers began considering different etiologies for the Veteran's manifestations.  See July 2014 treatment note from Denver VAMC (provider assessed a history of chronic, difficult-to-characterize, complex partial seizures associated with migraines, but noted that it was confounded by depression, falls, and dementia, and that he was awaiting EEG surveillance to assess further treatment); September 2014 treatment note from San Francisco VAMC (seizures, along with hypertension and coronary artery disease, were indicated as being "nutritionally related problems");  October 2014 treatment note from Denver VAMC (September 2014 EEG monitoring at San Francisco VAMC revealed no epileptiform events and no seizure activity [although the Veteran reported "episodes" during this surveillance, the provider described this episode as arousal during sleep]); October 2014 psychiatric treatment note from Denver VAMC suggesting that the Veteran did not have seizures and encouraging the Veteran to stop related medications, which seemed to be harmful, rather than helpful); November 2014 treatment record from Denver VAMC (negative work up for seizures led two providers to conclude that, although the Veteran was originally thought to have complex partial seizures and headaches, analysis of longitudinal EEG monitoring, medication response, and manifestation presentation supported the conclusion that his "confusional episodes are most likely confusional migraine[s] (and are likely not epileptic)").

The Board acknowledges the Veteran's report of treatment from a private epileptologist (Dr. Pham), who "thinks his headaches are actually seizures."  See October 2016 treatment note from Denver VAMC.  However, the claims file lacks treatment records from Dr. Pham.  Given the lack of Dr. Pham's records and the progression of the treatment history described above, the Board requires further clarification as to whether the Veteran's reported "seizures" are actually epileptiform events or attributable to another diagnosis.
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek any relevant treatment records from the Veteran's private epileptologist, Dr. Pham.

2.  After completing directive 1, obtain an addendum medical opinion to assess whether the Veteran's reported "seizures" are actually epileptiform events or attributable to another diagnosis.  The opinion must include, but is not limited to, analysis of all evidence discussed in the Remand body.  

An adequate opinion must consider the Veteran's lay statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.  

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


